J-S43010-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA             :   IN THE SUPERIOR COURT OF
                                          :        PENNSYLVANIA
                                          :
              v.                          :
                                          :
                                          :
 CRYSTAL MARIE BELLE                      :
                                          :
                    Appellant             :   No. 158 WDA 2020

       Appeal from the Judgment of Sentence Entered January 6, 2020
  In the Court of Common Pleas of Westmoreland County Criminal Division
                     at No(s): CP-65-CR-0004218-2016


BEFORE: SHOGAN, J., STABILE, J., and KING, J.

MEMORANDUM BY SHOGAN, J.:                         FILED JANUARY 21, 2021

      Appellant, Crystal Marie Belle, appeals from the judgment of sentence

entered on January 6, 2020, in the Westmoreland County Court of Common

Pleas. After review, we affirm.

      The trial court summarized the relevant facts and procedural history in

this matter as follows:

            The charges in this case arose out of an investigation of the
      death of nineteen-year-old Khalil Parker (hereinafter “Parker”) on
      June 11, 2016 in Jeanette, Westmoreland County. The evidence
      presented at trial established that on the date of the incident, at
      2:24 p.m., first responders were dispatched to 14 South 7th
      Street in Jeannette for an unresponsive male possibly suffering
      from cardiac arrest. (Trial Transcript (hereinafter “TT”) 10/2-
      10/19 at 93).      Joseph Sapp, who is employed as a nurse
      practitioner and a volunteer for Jeannette EMS, testified that upon
      arrival on scene, he observed Parker unresponsive, lying on the
      kitchen floor with his pants down around his ankles and
      [Appellant] performing CPR on him. (TT at 89-95). According to
      Mr. Sapp, [Appellant] informed him that Parker was involved in an
      altercation earlier that day and was dropped off by friends and
J-S43010-20


     then collapsed on the floor. (TT at 98, 105). Mr. Sapp testified
     that upon inspection, he observed numerous small pieces of skin
     missing from Parker’s entire body without the presence of blood.
     (TT at 96-102). Additionally, his testimony revealed that Parker’s
     body was cold, and his pupils were fixed and dilated indicating
     that his brain had been without oxygen for an extended period of
     time. (TT at 101). Parker was transported to Westmoreland
     Hospital where he was later pronounced dead. (TT at 99, 103).

            Officer Frank Balistreri, of the City of Jeannette Police
     Department, testified that upon arrival on scene, he observed
     Parker lying on his back in the kitchen without any clothes on. (TT
     at 113-116).      Officer Balistreri indicated that Parker had a
     laceration above his left eye and abrasions on his body that
     appeared to be “wiped off”. (TT at 116, 121). According to Officer
     Balistreri, [Appellant], who made the initial 9-1-1 call requesting
     assistance, indicated that Parker left the residence at 5:00 a.m.
     and came home at 1:00 p.m. before falling to the floor. (TT at
     116-119). Officer Balistreri testified that [Appellant] informed him
     that Parker had issues with other males from Wilkinsburg and had
     been beaten up the week prior in which he received treatment for
     a head injury; however, Officer Balistreri was not provided with
     the names of any assailants. (TT at 118-119). After talking with
     [Appellant], Officer Balistreri reviewed the department logs and
     determined that no assaults had been reported during June of
     2016, nor was there any evidence of a fight in the surrounding
     area of [Appellant’s] residence. (TT at 120-121). Officer Balistreri
     indicated that he secured the residence and attempted to call
     [Appellant’s] cell phone several times after she failed to appear at
     the hospital; however, the calls went unanswered, and a BOLO
     [(“be on the lookout”)] was issued for [Appellant] at 8:49 p.m.
     that evening. (TT at 125-126, 130-132).

            Detective Ray Dupilka, of the Westmoreland County District
     Attorney’s Office, testified that he also attempted to periodically
     call [Appellant] without answer. (TT at 740). Detective Dupilka
     indicated that he secured a search warrant for [Appellant’s]
     residence on June 11, 2016, and requested a criminal complaint
     be issued against her on July 1, 2016. (TT at 741-742). According
     to Detective Dupilka, [Appellant] called him on July 14, 2016, and
     turned herself in. (TT at 743-744).

          Lance Clemons testified that on the date of the incident,
     [Appellant] contacted him and told him that she and Parker got

                                    -2-
J-S43010-20


     into a fight   and she didn’t “think [Parker would] make it.” (TT at
     171-175).      According to Mr. Clemons, [Appellant] indicated that
     Parker was     throwing her around, and she hit him with a broken
     shovel, (TT    at 175).

           Officer Thomas Yaniszeski, of the City of Jeannette Police
     Department, testified that on May 17, 2016, he was dispatched to
     the South 7th Street apartments for reports of a black female and
     black male fighting in the street. (TT at 645-651). [Appellant’s]
     neighbors, Robert Veitch and Mark Andrew Taylor, testified that
     they heard [Appellant] and Parker arguing a lot. (TT at 662, 677).

            Vernessa Kershaw, who had known Parker through his
     grandmother Barbara Morris, testified that she last saw Parker at
     [a] funeral in May of 2016. (TT at 682-685). Ms. Kershaw
     described Parker as “distant” and indicated that when she was
     talking with Parker, [Appellant] came over to them, told
     Ms. Kershaw to stay away from [Parker], and called her a “bitch”.
     (TT at 685-689). Parker’s mother, Candice [(“Ms. Parker”)],
     testified that during the funeral, Parker seemed “more
     withdrawn”, and she observed blood on Parker’s shirt and
     scratches and white marks on his skin. (TT at 710-722).
     According to Ms. Parker, [Appellant] indicated that [Appellant and
     Parker] had a disagreement, and “it will never happen again”. (TT
     at 723).

            Retired Westmoreland County Detective Hugh Shearer
     testified that he examined the entirety of [Appellant’s] residence
     and collected evidence of red staining on the walls, fixtures, floor,
     furniture, clothing, bedding, and objects, including a broken
     shovel handle, which tested presumptively positive for blood. (TT
     at 184-418).      Through his examination, Detective Shearer
     detected wet towels in the basement and what he believed to be
     diluted blood and wipe patterns on the walls in the kitchen, as well
     as a palm print on the back of the kitchen wall that was attributed
     to [Appellant]. (TT at 223-224, 390-391). Detective Shearer
     testified that after reviewing the autopsy photographs of the
     decedent, he made a scaled overlay of a picture of the broken grip
     of the shovel handle and the ragged laceration on Parker’s left
     orbital bone. (TT at 405-414).

            Ashlee Mangan, who is employed as a forensic scientist with
     the Pennsylvania State Police Bureau of Forensic Services,
     testified that through her examination, she determined that there

                                      -3-
J-S43010-20


     was blood present on the items submitted by Detective Shearer
     and she collected swabs and prepared them for DNA analysis. (TT
     at 486-509). Sara Harner, who is employed as a forensic DNA
     scientist for the Commonwealth of Pennsylvania, testified that the
     known reference sample from Parker matched the DNA profile
     obtained from the swabs of blood prepared by Ms. Mangan from
     the end of a wood board, the damaged handle and grip of the
     shovel shaft, a metal portion and jaws of a pair of pliers, a T-shirt
     with blood in the kitchen garbage bag, and a table top in the
     master bedroom. (TT at 593-606, 614). Ms. Harner testified that
     the swabs from the grips of the pliers were consistent with a
     mixture of two people, the major component matching the known
     reference sample for [Appellant]. (TT at 608).

            Forensic Pathologist Dr. Cyril Wecht testified that he
     conducted an autopsy of the decedent and observed over a
     hundred acute, subacute, and chronic injuries to [Parker’s] body;
     however, aside from a minimally enlarged heart, Parker was “a
     perfectly healthy 19-year-old.” (TT at 524-532, 557-561).
     Dr. Wecht testified that he also detected a subscapular hematoma
     on the left side of the decedent’s scalp, and cerebral edema was
     present. (TT at 557-558). Dr. Wecht confirmed that the broken
     shaft of the shovel, that was located in the residence, could have
     caused the injury to the left of the decedent’s eye. (TT at 556).
     Based upon his autopsy examination and a review of the
     Commonwealth’s exhibits of photographs of blood deposits in the
     residence, Dr. Wecht opined that with a reasonable degree of
     medical certainty, Parker’s death was attributed to hypovolemia,
     which is the diminished body fluids as a result of exsanguination
     due to multiple injuries. (TT at 560-561). To the contrary,
     Defense expert witness, Forensic Pathologist Lindsey Thomas
     opined that she did not believe that Parker’s death was caused by
     his injuries; however, she was unable to determine the cause of
     his death. (TT at 857-884).

           Julie Thomas testified that in August of 2018 and May of
     2019, she was an inmate at the Westmoreland County Prison with
     [Appellant]. (TT at 776). According to Ms. Thomas, [Appellant]
     informed her that she began fighting with her boyfriend, struck
     him with a shovel, and tried to “clean it up” after learning that he
     was cheating on her. (TT at 776-781).

          [Appellant] also elected to testify in her own defense.
     [Appellant] testified that in early 2015, she met Parker in

                                     -4-
J-S43010-20


     Wilkinsburg through mutual friends when she was thirty-five years
     old and Parker was in high school. (TT at 921-925, 993-994).
     [Appellant] testified that in March of 2016, when Parker was
     nineteen years old, they began to engage in a sexual relationship
     which was “not normal” to her, involving tying each other up with
     shoelaces and spanking each other. (TT at 921-927, 994-995).
     [Appellant] confirmed that a week prior to Parker’s death, they
     went to West Penn Hospital to seek treatment for an open head
     injury that Parker sustained after being beat[en] up in
     Wilkinsburg, and at that time, he provided the name “Dom
     Wilkins” because he did not want anyone to know he was there.
     (TT at 931-937). [Appellant] testified that the wound was
     profusely bleeding, and they used towels and T-shirts to soak up
     the blood before going to the hospital. (TT at 933). [Appellant]
     indicated that the night before Parker’s death, she became angry
     after [Parker] inserted what appeared to be [the handle of a
     shovel] in her rectum, and she threw the shovel [handle] at him.
     (TT at 947-951). [Appellant] testified they then began arguing
     and physically fighting. (TT at 951-960). Specifically, during the
     encounter, [Appellant] indicated that Parker kept trying to grab
     her so she cut him a couple of times with scissors and pliers, but
     eventually they stopped and went to sleep. (TT at 953-960).

             According to [Appellant], Parker was not present when she
     woke up the following morning; however, he arrived back at the
     apartment a couple of hours later with his shirt on his head to stop
     it from bleeding again. (TT at 960-965). [Appellant] indicated that
     they began arguing again, and eventually Parker stated that he
     did not feel well, he started to convulse, and then he slid to the
     floor. (TT at 965-968). [Appellant] testified that she tried to move
     Parker to take him to the hospital, but she was unable to do so
     and decided to call 9-1-1. (TT at 970-971). As Parker was being
     transported to the hospital, [Appellant] indicated th[at] she
     initially followed the ambulance with her vehicle; however, she
     panicked and drove to Mr. Clemon’s house instead. (TT at 976-
     977). [Appellant] denied both killing Parker and confessing the
     murder to Ms. Thomas. (TT at 985).

                          PROCEDURAL HISTORY

           As a result of the investigation, [Appellant] was arrested and
     charged with Murder of the First Degree, in violation of 18
     Pa.C.S.A. § 2502(a); Murder of the Third Degree, in violation of
     18 Pa.C.S.A. § 2502(c); Unlawful Restraint/Serious Bodily Injury,

                                    -5-
J-S43010-20


       in violation of 18 Pa.C.S.A. § 2902(a)(1); and Tampering
       with/Fabricating Physical Evidence, in violation of 18 Pa.C.S.A.
       § 4910(1). On October 2-10, 2019, [Appellant] proceeded to a
       jury trial before this [c]ourt. Following deliberations, the jury
       found [Appellant] guilty of Murder of the Third Degree and
       Tampering With or Fabricating Physical Evidence. [Appellant] was
       found not guilty of the remaining counts. Sentencing was deferred
       pending a Pre-Sentence Investigation. On January 6, 2020,
       [Appellant] was sentenced to a term of fifteen (15) to thirty (30)
       years [of] incarceration with two (2) years concurrent probation.
       Attorney Brian Aston represented [Appellant] at trial and during
       sentencing.

Trial Court Pa.R.A.P. 1925(a) Opinion, 4/14/20, at 1-7.

       On January 28, 2020, Appellant filed a timely appeal, and on February 4,

2020, the trial court ordered Appellant to file a concise statement of errors

complained of on appeal pursuant to Pa.R.A.P. 1925(b). Appellant filed her

Pa.R.A.P. 1925(b) statement on February 25, 2020, in which she raised the

following issue:

       1. The jury erred in determining the Commonwealth presented
       sufficient evidence to find [Appellant] guilty of Murder in the Third
       Degree and Tampering with Physical Evidence.

Pa.R.A.P. 1925(b) Statement, 2/25/20, at ¶1.1

       Our standard of review is as follows:

       The standard we apply in reviewing the sufficiency of the evidence
       is whether viewing all the evidence admitted at trial in the light
       most favorable to the verdict winner, there is sufficient evidence
       to enable the fact-finder to find every element of the crime beyond
       a reasonable doubt. In applying the above test, we may not weigh
       the evidence and substitute our judgment for the fact-finder[‘s].
____________________________________________


1 In her brief, Appellant presented substantially the same issue: “Whether the
jury’s verdicts for Murder in the Third Degree and Tampering with Physical
Evidence were based on sufficient evidence?” Appellant’s Brief at 2.

                                           -6-
J-S43010-20


      In addition, we note that the facts and circumstances established
      by the Commonwealth need not preclude every possibility of
      innocence. Any doubts regarding a defendant’s guilt may be
      resolved by the fact-finder unless the evidence is so weak and
      inconclusive that as a matter of law no probability of fact may be
      drawn from the combined circumstances. The Commonwealth
      may sustain its burden of proving every element of the crime
      beyond a reasonable doubt by means of wholly circumstantial
      evidence. Moreover, in applying the above test, the entire record
      must be evaluated and all evidence actually received must be
      considered.

Commonwealth v. Estepp, 17 A.3d 939, 943-944 (Pa. Super. 2011).

      Third degree murder is defined as an unlawful killing with malice but

without the specific intent to kill. Commonwealth v. Dunphy, 20 A.3d 1215,

1219 (Pa. Super. 2011); 18 Pa.C.S. § 2502(c).        Our Supreme Court has

explained that “to convict a defendant of the offense of third-degree murder,

the Commonwealth need only prove that [Appellant] killed another person

with malice aforethought.” Commonwealth v. Santos, 876 A.2d 360, 363-

364 (Pa. 2005). Malice is defined as:

      A wickedness of disposition, hardness of heart, cruelty,
      recklessness of consequences, and a mind regardless of social
      duty, although a particular person may not be intended to be
      injured.... Malice may be found where [Appellant] consciously
      disregarded an unjustified and extremely high risk that his actions
      might cause serious bodily injury.

Dunphy, 20 A.3d at 1219. (internal citations and quotation marks omitted).

“Malice may be inferred from the use of a deadly weapon on a vital part of the

victim’s body.” Commonwealth v. Gooding, 818 A.2d 546, 550 (Pa. Super.

2003).




                                     -7-
J-S43010-20


      Tampering with or fabricating physical evidence is defined as follows: “A

person commits a misdemeanor of the second degree if, believing that an

official proceeding or investigation is pending or about to be instituted, he:

(1) alters, destroys, conceals or removes any record, document or thing with

intent to impair its verity or availability in such proceeding or investigation ….”

18 Pa.C.S. § 4910(1).

      At the outset, we note that the Commonwealth contends Appellant

waived her challenge to the sufficiency of the evidence due to the lack of

specificity in her Pa.R.A.P. 1925(b) statement. Commonwealth’s Brief at 5

(citing Commonwealth v. Castillo, 888 A.2d 775, 780 (Pa. 2005);

Commonwealth         v.   Lord,   719    A.2d   306,   309    (Pa.   1998);    and

Commonwealth v. Manley, 985 A.2d 256 (Pa. Super. 2009)). After review,

we agree.

      It is well settled that “to preserve their claims for appellate review,

appellants must comply whenever the trial court orders them to file a

Statement of [Errors] Complained of on Appeal pursuant to [Rule] 1925. [As

a general rule, a]ny issues not raised in a [Rule] 1925(b) statement will be

deemed waived.” Castillo, 888 A.2d at 780 (quoting Lord, 719 A.2d at 309).

“If [an appellant] wants to preserve a claim that the evidence was insufficient,

then the [Rule] 1925(b) statement needs to specify the element or elements

upon which the evidence was insufficient.” Manley, 985 A.2d at 262; see

also Commonwealth v. Williams, 959 A.2d 1252, 1257-1258 (Pa. Super.


                                        -8-
J-S43010-20


2008) (finding waiver of sufficiency of evidence claim where the appellant

failed to specify in Rule 1925(b) Statement the elements of particular crime

not proven by the Commonwealth).

       Herein, Appellant’s claim challenging the sufficiency of the evidence fails

to designate which element or elements of the crimes allegedly were not

proven by the Commonwealth.2                   Consequently, Appellant waived her

challenge to the sufficiency of the evidence.           Manley, 985 A.2d at 262;

Williams, 959 A.2d at 1258.

       For the reasons set forth above, we conclude Appellant waived her sole

issue on appeal.3 Accordingly, we affirm the judgment of sentence.

       Judgment of sentence affirmed.


____________________________________________


2  In her appellate brief, Appellant assails the Commonwealth’s collection of
evidence, and she asserts that the Commonwealth failed to prove: a link
between the evidence collected at the crime scene and the crimes charged;
Parker’s death was a homicide; Appellant was the perpetrator; Appellant acted
with malice; Parker’s injuries were not due to the violent sex-life between
Appellant and Parker; and bloody towels and shirts found in the home were
used to cover up a crime as opposed to simply being evidence of Appellant
cleaning up after her violent sex-life with Parker or cleaning up after Parker
engaged in a physical altercation with a third party. Appellant’s Brief at 13-
18. However, none of these specific challenges was presented to the trial
court, i.e., the trial court was left to guess at which elements of the crimes
were allegedly not proven beyond a reasonable doubt.

3 Assuming, arguendo, that Appellant had not waived her issue on appeal, we
would affirm Appellant’s judgment of sentence on the basis of the trial court’s
opinion. Although the trial court was not apprised of the specific bases for
Appellant’s challenge, the trial court aptly addressed the evidence and
concluded that it was sufficient to prove the elements of third-degree murder
and tampering with physical evidence beyond a reasonable doubt and sustain
the jury’s guilty verdict. Trial Court Opinion, 4/14/20, at 8-12.

                                           -9-
J-S43010-20


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 1/21/2021




                          - 10 -